We confirm. Initially, inasmuch as petitioner pleaded guilty to the unauthorized medication charge, he is precluded from chai*1224lenging the determination of guilt with respect thereto (see Matter of Cruz v Walsh, 87 AD3d 1234, 1234 [2011]). As to the remaining charges, the misbehavior reports, supporting documentation and hearing testimony, including petitioner’s admissions, provide substantial evidence to support the finding of guilt (see Matter of Cole v New York State Dept. of Correctional Servs., 87 AD3d 1243, 1243 [2011]; Matter of Lamere v Fischer, 87 AD3d 768, 768 [2011]). “A reasonable inference of possession arises from the fact that the weapon was found in an area within petitioner’s control” (Matter of Hamilton v Fischer, 84 AD3d 1614 [2011] [citations omitted]), even though his access was not exclusive (see Matter of Rogers v Bezio, 67 AD3d 1100, 1101 [2009]). Petitioner’s contention that the charges were in retaliation for grievances he had filed presented a credibility issue to be resolved by the Hearing Officer (see Matter of White v Fischer, 87 AD3d 1249, 1250 [2011]; Matter of Kalwasinski v Fischer, 87 AD3d 1187, 1188 [2011]). Finally, a review of the record demonstrates that the finding of guilt was based upon the evidence adduced, rather than any alleged hearing officer bias (see Matter of Hardy v Smith, 87 AD3d 779, 780 [2011]). Petitioner’s remaining contentions are unpreserved for this Court’s review.
Peters, J.P, Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.